Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of U.S. application Ser. No. 15/799,932, filed on Oct. 31, 2017, and claims priority to U.S. Provisional Application No. 62/417,122, filed on Nov. 3, 2016, and are both incorporated by reference in their entireties.
However, it should be noted that the provisional Application does not have support for the claimed invention, especially, the Provisional Application is silent with regard to a reference signal. Therefore, the priority date for the purpose of Examination is the filing date of the Parent Application Ser. No. 15/799,932 (i.e. Oct. 31, 2017).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-13, 15-20 are rejected under 35 U.S.C. 102 as being anticipated by Gao et al, US 20190149306 A1. Hereinafter referred to as Gao.

wireless device 1310 receives a CSI-RS resource configuration for a plurality of antenna ports and an associated codebook configuration for CSI feedback (step 802), paragraph [0140];
 the wireless device 1310 identifies a first subset of the plurality of antenna ports over which CSI measurements and feedback are to be performed (step 804), the first subset of antenna ports may be received from a network node,  see paragraph [0141]; (the network node being a controller, see paragraph [0163]; (Claimed determining, by the UE, a subset of the antennas for communication; using, by the UE, the subset of the antennas to perform a measurement on at least one reference signal from a network controller); 
the wireless device 1310 identifies a first subset of the plurality of antenna ports over which CSI measurements and feedback are to be performed, paragraph [0141];
(Claimed reporting, by the UE, channel state information (CSI) based on the measurement on the at least one reference signal); 
Gao as indicated on paragraph [0141] specifies that the subset of the plurality of antenna are also used for feedback, (claimed using, by the UE, the subset of the antennas to perform the communication with the network controller).
Note: Gao discloses cell specific reference signal (CRS) is used as the reference signal for   CSI feedback, see paragraph [0013].


Regarding claim 3, Gao disclose the request for CSI measurement on a subset of antenna ports may be dynamically indicated or signaled, see paragraph [0138]. (Claimed determining the subset of the antennas comprises selecting the subset of the antennas by the network controller).
Regarding claim 5, Gao discloses that in order to reduce the required CSI-RS REs for a large number of antennas, a wireless device may be requested to measure CSI over a subset of the configured antenna ports in a CSI-RS subframe. See paragraph [0100]. (Claimed the subset of the antennas is associated with at least one of a number of antennas required for the measurement).
Regarding claim 6, Gao disclose scheduling CSI-RS with different CSI-RS resource configurations in different subframes, see paragraph [0282]. Gao further shows with reference to figure 10, the information identifying a first subset of CSI-RS resources may identify a subset of PRBs that is a fraction of the PRBs within the system bandwidth. According to the various embodiments described above, the first subset of PRBs 202 may comprise even number PRBs and the second subset of PRBS 204 may comprise odd-numbered PRBs. Thus, the network node may signal identifying information indicating that wireless device is to measure channels from a serving cell using REs containing CSI-RS in even-numbered PRBs (i.e. PRB 0, PRB2, . . . ) or in odd-numbered PRBs (i.e. PRB 1, PRB 3, . . . ) in a CSI-RS subframe.  See paragraph [0134]. (Note by the Examiner, that CSI-RS resource is associated with time-frequency location, see figures 5, 
Regarding claim 7, Gao does not explicitly disclose receiving by the wireless device information of period between time intervals and durations of the time intervals for communication. However, as indicated in the teaching of Gao as specified above with reference to claim 6, it is implicit that the CSI-RS resources configurations for the UE provides for the period between time intervals and durations of the time intervals for communicating with the network controller. Gao also specifies that semi-static configuration may be used for periodic CSI report. See paragraph [0100]. (Claimed receiving, by the UE, information of time intervals for the communication from the network controller, the information comprises a period between time intervals and durations of the time intervals).
Regarding claim 8, as indicated above with regard to claim 1, Gao discloses wireless device 1310 receives a CSI-RS resource configuration for a plurality of antenna ports and an associated codebook configuration for CSI feedback, (see also discussion with regard to claim 6). (Claimed receiving, by the UE, information of time intervals for the communication from the network controller, the information is associated with the subset of the antennas).
Regarding claims 11-13, 15-18, these claims are directed to a method having substantially the reverse steps of respective method claims 1-3, 5-8, therefore they rejected for similar reasons.
Regarding claims 9 and 10, these claims are directed to a UE (User Equipment) having a processor and executable instructions for performing the method steps of respective claims 1 and one of the claims 2, 3 or 4. Gao with reference to figure 23, shows a processor and a 
Regarding claims 19 and 20, these claims are directed to revers steps of claims 9 and 10, with a controller having a processor and executable instructions. Gao shows a network node (controller as specified in claim 1) having processor and memory with instructions. Therefore claims 19 and 20 are rejected for similar reasons as indicated with regard to claims 9 and 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Kang et al. US 20150230102 A1.
Regarding claim 4, as discussed above claim 1, Gao discloses determining the subset of antennas for CSI reporting, but does not explicitly disclose negotiating the subset of the antennas through signaling. However, Kang discloses a UE negotiating information about candidate of antenna configuration. See paragraph [0166]. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to negotiate the subset of antenna of Gao as taught by Kang in order to provide 
Claim 14 has reverse steps of claim 4, therefore it is rejected for similar reasons.

Response to Arguments
Applicant's arguments filed on 5/04/2021 have been fully considered but they are not persuasive.  
Applicants recited on page 6 of the REMARKS: 
“Applicant notes that the pending claims have support in the provisional application 62/417,122 and therefore Gao is not proper prior art. For example, paragraphs [0052]-[0057] (and in particular paragraphs [0053] and [0055]) of the provisional application supports pending claims while Figure 16 and related text of Gao on which the arguments of the Examiner are based are not supported by the provisional application to which Gao claims priority. See Office Action, page 2 (admitted by the Examiner). Applicant further notes that the provisional application inherently discloses providing a reference signal(s) since otherwise no channel measurements and/or beamforming training for full-layer and reduced-layer communication is possible. See provisional application at paragraph [0055]. Hence, all claims are supported by provisional application 62/417,122 and therefore allowable”.
In response, Examiner notes that Applicants had mischaracterized the Examiner remarks with reference to Priority. Examiner had stated:
“, it should be noted that the provisional Application does not have support for the claimed invention, especially, the Provisional Application is silent with regard to a reference 
 The above statement has no “admission” as alleged by the Applicants. Indication for real priority date for the purpose of Examination should not be confused with admission that priority date of Gao is not valid as concluded by the Applicants.
As to the “reference signal” in the provisional Application, Applicant alleged that “the provisional application inherently discloses providing a reference signal(s) since otherwise no channel measurements and/or beamforming training for full-layer and reduced-layer communication is possible”. This confirm that the provisional Application is deficient with regard to a reference signal or any type of a reference signal. 
The “reference signal(s)” has being explicitly recited in the claims, and constitute a cornerstone of the claim structure, and thus cannot be guessed based on the inherency. 
Contrary to Applicants argument, “reference signals” are not a requirement for “a   channel measurements and/or beamforming training for full-layer and reduced-layer communication”. 
    Thus, Gao reference can be considered prior art without even considering its priority date to its provisional Application (i.e. based on PCT priority date).
Applicants alleged that Figure 16 relied upon by the Examiner is not in the provisional. Applicant should consider the Provisional of Gao in its entirety, and point out any undisclosed for a disputed subject matter.  Applicants’ lacks argument with regard to the Gao and Applicants attention is directed to Gao’ provisional Application in its entirety.
.  

 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELALLAM whose telephone number is (571)272-3097.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-2723179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED ELALLAM/ Primary Examiner, Art Unit 2471                                                                                                                                                                                           5/8/2021